On the Merits.
The question is one of fact. The note held by the insurance company became its property through Robert J. Maloney. He imposed upon the management of the company. He was one of its directors, its notary; and its attorney, and had drawn up the charter of the company. The management of the company did not suspect his fraudulent act. Some time after the transfer of the note now before us to the company, the officer in charge discovered that there was an error in date (owing to the manipulations of the notary, which is apparent at present, but was not at the time), which he, the officer, properly caused to be corrected at once. 1-Ie did not suspect that it was other than a slip of the pen in matter of date.
*843The facts in regard to this note are that Dr. Seikmann met Robert J. Maloney, notary, and talked to him about the loan, which was afterward effected. On December 3,' 1907, the act was passed, and on that day the lender gave his check for the amount of $4,000, which Maloney took and pocketed. This was the genuine note, as made evident by the testimony of witnesses who have testified.
As relates to the Keystone Life Insurance Company: The old note had become past due. At maturity it 'was not collected, as Notary Maloney informed the officer in charge of the Keystone Insurance Company that the maker’s wife had recently departed this life. Properly and naturally, time was granted by the president.
Instead of paying over the amount which he had received, Maloney must have issued another note. There was unquestionably a forged note. It cannot be contended with any degree of reason that Lauterbach ever signed other than the one note.
The weight of the testimony is that the note which Dr. Seikmann holds is the genuine note of the maker in question.
There is no reason why the holder of the note which was forged9 should recover as against the holder of the genuine note.
The genuine note is the valid title.
If páper not genuine gets into commerce, it should be thrown out at first opportunity after the want of genuineness has been discovered.
There are instances when third persons may acquire a right under such paper; as, for example, if one of two innocent persons must suffer loss, it may be visited on the person most at fault.
Here we will not dwell upon the question as to who was most indifferent in regard to the paper. We will decide that the genuine paper must be paid.
It is only necessary to determine which is the genuine note. That being decided, there remains nothing further for discussion as relates to this note.
It only remains for us to affirm the judgment appealed from. It is therefore affirmed.